DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication Request for continued examination (RCE) filed on 02/22/2022.
Claims 1-4, 6-11 are pending. Claim 1 has been amended, while claim 5 has been canceled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,150,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed September 20, 2011, have been fully considered but they are not persuasive. Applicant submits “the electrodes of the invention are provided with the plurality of conductive lines that are vertically arranged without specific pattern in order to enhance the ability of sensing the electrical signal ………… Therefore, Hirata fails to disclose the feature of invention that the first electrode and the second electrode are respectively provided .
Applicant argues that Wang and Zhu does not teach wherein the first electrode and the second electrode are respectively provided with a plurality of conductive lines in high density, the Examiner would like to point out that they were never relied upon to teach this feature, and only Hirata’s reference was used to teach wherein the first electrode and the second electrode are respectively provided with a plurality of conductive lines in high density. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the electrodes of the invention are provided with the plurality of conductive lines that are vertically arranged without specific pattern in order to enhance the ability of sensing the electrical signal”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim language is very broad and merely includes “wherein the first electrode and the second electrode are respectively provided with a plurality of conductive lines in high density”. Nowhere, claim mentions that the plurality of conductive lines that are vertically arranged without specific pattern in order to enhance the ability of sensing the electrical signal. Further, Hirata in Fig. 1-4 and paragraph [0070, 0113-0121, 0135] teach the first electrode layer 6 and the second electrode layer 7 comprises electrodes with a plurality of conductive lines in high density, which reads on the claimed limitation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the Examiner maintains his rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (US 20130147740), in the view of Zhu (US 20160334919), and further in the view of Hirata (US 20150212622).
Regarding claim 1: Wang teaches a touch sensor (Fig. 7 #130 a touch sensor), including: a first electrode; a second electrode, spaced apart from the first electrode, wherein at least one of the first electrode and the second electrode is energized, and an energy difference is existed between the first electrode and the second electrode; and an insulator, arranged between the first electrode and the second electrode; wherein at least one of the first electrode and the second electrode is a stressed electrode, when the stressed electrode is not stressed, no electrical signal is generated by the touch sensor; when the stressed electrode is stressed to deform at a stressed point, a distance between the stressed point and the other electrode is changed, the stressed electrode is not in contact with the other electrode; and when the distance between the first electrode and the second electrode is shortened to an energy transmission distance, the electrical signal is generated by the touch sensor (Fig. 7 and paragraph [0029, 0036] teach a first electrode 132, a second electrode 135 spaced apart from the first electrode, a capacitive/electric difference is existed between the electrodes, an insulator 133 is arranged between the electrodes, since there is capacitive/electric difference is existing between the electrodes with electrical properties anyone of the first or the second electrode can be charged or a stressed electrode, when the first is stressed or pressure applied by an input device to deform the electrode, a distance between the first electrode and the other electrode is changed/shortened, causing a variation in electrical properties occurs and this electric signal can be detected by the touch sensor in order to detect touch/pressure location).
Wang fails to explicitly disclose a tunneling current is generated between the first electrode and the second electrode.
(Fig. 1 and paragraph [0007, 0025-0027] teach a tunneling current is generated between the first electrode 101 and the second electrode 102). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wang’s invention by including above teachings of Zhu, because utilizing this technique allows the system to accurately detect changes in touch pressure, as taught by Zhu, and which merely an alternative way of detection compared to Wang’s. The rationale would have been to use a known method or technique to achieve predictable results.
Wang does not explicitly disclose wherein the first electrode and the second electrode are respectively provided with a plurality of conductive lines in high density.
However, Hirata teaches wherein the first electrode and the second electrode are respectively provided with a plurality of conductive lines in high density (Fig. 1-4 and paragraph [0070, 0113-0121, 0135] teach the first electrode layer 6 and the second electrode layer 7 comprises electrodes with a plurality of conductive lines in high density). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wang’s invention by including above teachings of Hirata, using such electrode structure in a touch sensor is very common and widely used in the art because it can provide accurate and better touch detection and improves sensitivity of the touch sensor. The rationale would have to use a known method or technique to achieve predictable results.

Regarding claim 2: Wang teaches wherein the insulator is a gas or a tangible object (Fig. 7 and paragraph [0029] teaches 133 as gas).

Regarding claim 3: Wang teaches wherein the insulator is a gas, the touch sensor comprises a spacer arranged between the first electrode and the second electrode, and at least one gas hole for accommodating the gas is arranged on the spacer (Fig. 7 and paragraph [0029, 0036] teach comprising spacers 233S arranged between the first electrode 132 and the second electrode 135, a gap or hole between the adjacent spacers for accommodating the gas).

Regarding claim 4: Wang teaches wherein the touch sensor comprises a first substrate disposed on a side of the first electrode opposite to the insulator and a second substrate disposed on a side of the second electrode opposite to the insulator (Figs. 7 & 14 and paragraph [0029, 0041] teach the touch sensor comprises a first substrate 131 disposed on a side of the first electrode 132 opposite to the insulator 133 and a second substrate 134 disposed on a side of the second electrode 135 opposite to the insulator 133).

Regarding claims 6 & 9: Combination of Wang and Hirata teaches wherein the first electrode comprises a plurality of first sub-electrodes which share the same first substrate, and the second electrode comprises a plurality of second sub-electrodes which share the same second substrate (Wang teaches in Fig. 7 and paragraph [0029, 0036] teach a first electrode 132 share the same first substrate 131, a second electrode 135 which share the same second substrate 134, and further Hirata in Fig. 1-4 and paragraph [0070, 0113-0121 teach that the first electrode comprises a plurality of first sub-electrodes 13 and the second electrode comprises a plurality of sub-electrodes 14 which also share same substrate as the corresponding electrode, similarly Wang’s first and second electrodes can be split into sub-electrodes placed on corresponding first and second substrates). See claim 5 rejection for combination reasoning of Wang and Hirata, same rationale applies here.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130147740), in the view of Zhu (US 20160334919), in the view of Hirata (US 20150212622), and further in the view of Chang (US 20160266705).
Regarding claims 7 & 10: Wang teaches the first electrode on the first substrate and the second electrode on the second substrate (Wang in Fig. 7 and paragraph [0029, 0036]).  Wang does not explicitly disclose wherein the first substrate comprises a plurality of first sub-substrates which share the same first electrode, and the second substrate comprises a plurality of second sub-substrates which share the same second electrode.
However, Chang teaches wherein the substrate comprises a plurality of sub-substrates which share the same first electrode and share the same second electrode (Fig. 7 and paragraph [0043-0044] teach a plurality of sub-substrates 110a and electrode 120 and 130 shared among the sub-substrates). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wang’s invention by utilizing sub-substrates for the first and the second substrates, as taught by Chang, because such structure takes less area for the substrate and can help improve display quality in case of touchscreen display. The rationale would have been to use a known method or technique to achieve predictable results. 

s 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130147740), in the view of Zhu (US 20160334919), in the view of Hirata (US 20150212622), and further in the view of Chang (US 20160216789).
Regarding claims 8 & 11: Wang does not explicitly disclose wherein the first substrate comprises a plurality of first sub-substrates arranged in parallel and spaced apart, and the second substrate comprises a plurality of second sub-substrates arranged in parallel and spaced apart, each of the plurality of first sub-substrates has a first extending direction, and each of the plurality of second sub-substrates has a second extending direction perpendicular to the first extending direction.
However, Chang ‘789 teaches wherein the first substrate comprises a plurality of first sub-substrates arranged in parallel and spaced apart, and the second substrate comprises a plurality of second sub-substrates arranged in parallel and spaced apart, each of the plurality of first sub-substrates has a first extending direction, and each of the plurality of second sub-substrates has a second extending direction perpendicular to the first extending direction (Fig. 3 and paragraph [0066-0068] teach a plurality of first sub-substrates 122 arranged in parallel and spaced apart, and a plurality of second sub-substrates 132 arranged in parallel and spaced apart, each of the plurality of first sub-substrates has a first extending direction, and each of the plurality of second sub-substrates has a second extending direction perpendicular to the first extending direction). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wang’s invention by utilizing sub-substrates for the first and the second substrates, as taught by Chang, because such structure takes less area for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622